U.S. Department of Justice

 

 

United States Attorney
Eastern District of New York
CPK: BTR 610 Federal Plaza
F.#2018R01075 Central Islip, New York 11722
BY ECF AND HAND May 30, 2019

The Honorable Joan M. Azrack
United States District Judge

United States District Court

Eastern District of New York

924 Federal Plaza

Central Islip, New York 11722-4454

Re: United States v. Abdulrahman Khwaja and Shikeba Khwaja,
Docket No. 8-CR-607(JMA)

Dear Judge Azrack:

The United States respectfully submits this letter opposing the defendants
Abdulrahman Khwaja and Shikeba Rhamatzada’s May 29, 2019 request for blanket

authority to contact and associate with their charged co-conspirators and “immediate and
tone

extended family who are employees of National Electronics.” The Government opposes
that application.

The defendants are charged with operating a sophisticated multimillion dollar trade-
based money laundering operation moving the profits from criminal activity, including
narcotics sales, through the United States to locations throughout the world, primarily South
America. The government’s evidence will show bulk cash deliveries, unreported by the
defendants and testimony of undercover agents directed to transfer cash drug sale proceeds
from drug dealers to the defendant’s companies.

Abdulrahman Khwaja is one of the leaders of a trade-based money laundering
scheme. Shikeba Rhamatzada, acted to maintain the books and records of the Khwaja’s
intertwined companies and directed how cash was or was not reported. She orchestrated the
multiple unnecessary paper transfers in order to layer and hide the nature, source and
ownership of the monies received in this operation.

The bail package obtained to secure the defendants appearance and deal with their
danger to the community was litigated over a number of days. See: Dkt. 23 (Government’s
initial letter-motion seeking detention). The bail condition that the defendants not associate
with co-conspirators and employees of the companies used to launder money was directly
related to minimize the continuing danger the defendants pose. While the Government, with
the consultation of Pre-Trial Services, on a case by case basis, has liberally consented to
modifications of the conditions of bail for Abdulrahman Khwaja and Shikeba Rhamatzada to
attend family functions or funerals. In each instance, the contact with restricted persons was
identified beforehand; the location was stated, as was the length of interaction, and the
particular reason for the requested contact. The government and agents were in a position to
analyze the circumstances and provide a considered opinion. The current request to remove
all restrictions of contact between co-conspirators and company employees offers no such
protections ands therefore is inapropros. The application should be denied.

As to the request to spend the Eid al-Fitr religious festival the government joins
Pre —Trial and objects. There is no necessity of the defendants voluntarily visiting co-
conspirators or employees homes after their mosque religious services.

CONCLUSION

For the reasons set forth above, the defendants Abdulrahman Khwaja and Shikeba
Khwaja’s application to modify their bail conditions should be denied

RICHARD P. DO

United States Attorney
a

By: Dean. \ So

CHARLES P. KELLY
BURTON T. RYAN, JR.
Assistant U.S. Attorney

 

cc: Counsel for defendant Abdulrahman Khwaja and Shikeba Rhamatzada

 
